DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furusawa (U.S. 2015/0042052).
In regards to claim 1. Furusawa discloses a work tool (fig. 1) configured to perform a processing operation (see fig 1 and paragraph 2 and 3) on a workpiece by driving a tool accessory in an oscillating manner, the work tool comprising: 
a housing (at least elements 100, 101, and 103); 
a cylindrical spindle (120) supported by the housing so as to be rotatable around a driving axis (vertical axis of spindle 120), the driving axis defining an up-down direction (see at least fig. 4 and fig. 13 for the up-down movement and direction) of the work tool; 

a biasing member (137) configured to bias the clamp shaft upward relative to the spindle so as to apply to the clamp shaft a clamping force for clamping the tool accessory between the head part and a lower end portion of the spindle (see at least paragraph 69 the spring 137 provides torque and axial force which provide a clamping); 
an operation member (150) configured to be turned around the driving axis by a user's external operation (see at least paragraph 77); 
a motion-converting mechanism (at least elements 136, 121, 121a, 121b) configured to convert rotational motion around the driving axis into linear motion along the driving axis (see at least paragraphs ); and 
a pushing-down member (130,131) disposed to be movable at least in the up-down direction relative to the spindle (see at least paragraph 64), wherein: 
the motion-converting mechanism is configured to move the pushing-down member in the up-down direction along with turning of the operation member around the driving axis (see at least paragraph 70), and 
the pushing-down member is configured to be moved downward so as to push the tool accessory downward when the operation member is turned in a first direction (see at least paragraph 70, 75, and 77).
In regards to claim 2. Furusawa discloses The work tool as defined in claim 1, further comprising: a release member (120d and 138) configured to release the clamping force against a biasing force (force of spring 137) of the biasing member, along with turning of the operation member in the first direction, 
In regards to claim 3. Furusawa discloses The work tool as defined in claim 1, further comprising: a lock mechanism (at least elements 135, 132, and 120c) disposed within the housing, wherein: the clamp shaft is removable from the spindle (see at least paragraph 61), and the lock mechanism is configured to lock the clamp shaft so as not to allow the clamp shaft to be removed from the spindle (see at least paragraph 63 and 68).
In regards to claim 4. Furusawa discloses The work tool as defined in claim 3, further comprising: a release member (120d and 138) configured to release the clamping force against a biasing force (force of spring 137) of the biasing member, along with turning of the operation member in the first direction, wherein: releasing the clamping force by the release member, pushing down the tool accessory by the pushing-down member and unlocking the clamp shaft by the lock mechanism are sequentially performed along with turning of the operation member in the first direction (see at least paragraphs 77 and 78).
In regards to claim 5. Furusawa discloses The work tool as defined in claim 4, wherein: the release member is configured to release the clamping force along with turning of the operation member in the first direction within a specified angle range from a reference position (see at least paragraph 75 and 777), the motion-converting mechanism is configured to move the pushing-down member downward along with turning of the operation member within the angle range from the reference position in the first direction, and the lock mechanism is configured to unlock the clamp shaft along with turning of the operation member beyond the angle range in the first direction (see at least paragraph 77 and 78).
In regards to claim 6. Furusawa discloses The work tool as defined in claim 3, wherein the lock mechanism is configured to provisionally hold the clamp shaft when the clamp shaft is unlocked (see at least paragraphs 68, and 69 ).
Furusawa discloses The work tool as defined in claim 3, wherein: the pushing-down member is supported by the housing via the spindle (see at least fig. 4 and paragraph 56 and 57), and the lock mechanism is configured to lock the clamp shaft by fixing the clamp shaft to the pushing-down member (see at least fig. 4 elements 135 and 125).
In regards to claim 8. Furusawa discloses The work tool as defined in claim 7, wherein: the biasing member biases the pushing-down member upward relative to the spindle and is configured to bias the clamp shaft fixed to the pushing-down member by the lock mechanism, upward via the pushing-down member (see at least paragraph 8, 69 the spring 137 provides axial force and a torque biasing the push-down member 131 vertically as shown in fig. 4.).
In regards to claim 9. Furusawa discloses The work tool as defined in claim 1, wherein: the operation member is configured to rotate the pushing-down member around the driving axis relative to the spindle while being turned (see at least paragraph 73, 77 and 81), and the motion-converting mechanism is configured to convert rotation of the pushing-down member into linear movement of the pushing-down member in the up-down direction (see at least paragraphs 73, 77, and 81).
In regards to claim 10. Furusawa discloses The work tool as defined in claim 9, wherein: the pushing-down member is an elongate member (131) inserted through the spindle and extending in the up-down direction (portion 131a is inserted in spindle 120), and is configured to push down the tool accessory by a lower end (131a) thereof, and the operation member is configured to engage with an upper end portion (131c) of the pushing-down member and rotate the pushing-down member (see at least paragraph 77).
In regards to claim 11. Furusawa discloses The work tool as defined in claim 9, further comprising: a lock mechanism (at least elements 135,132, and 120c) disposed within the housing, wherein: the clamp shaft is removable from the spindle (see at least paragraph 61), and the lock mechanism is configured to be switched between a first state in which the clamp shaft is locked so as not to be removed from the 
In regards to claim 14. Furusawa discloses The work tool as defined in claim 1, wherein the motion-converting mechanism is a cam mechanism (see at least elements 136, 133, 121, 121a, and 121b) that includes a first cam part having an inclined groove (121) inclined in a circumferential direction around the driving axis (see at least fig. 5) and a second cam part having an engagement part (136), the engagement part having a curved surface (outside surface of cylinder 136) conforming to a portion of the inclined groove and being configured to be slidable within the inclined groove (the cylinder 136 rides in the groove 121 see at least fig. 6).
In regards to claim 15. Furusawa discloses The work tool as defined in claim 1, wherein: the operation member is configured to rotate the pushing-down member around the driving axis relative to the spindle while being turned (see at least fig. 4, 10, and 13 at least paragraphs 73, 77, and 78), the motion-converting mechanism is a cam mechanism (at least elements 121 and 136) using an inclined surface or an inclined groove (see elements 121, 121a, and 121b at least fig. 6) inclined in a circumferential direction around the driving axis and is configured to convert rotation of the pushing-down member into linear movement of the pushing-down member in the up-down direction (illustrated in fig. 6 and 10), and the inclined surface or the inclined groove is inclined downward up to a specified boundary and inclined upward from the boundary, in the first direction (illustrated in at least fig. 6 and 10).
In regards to claim 16. Furusawa discloses The work tool as defined in claim 15, wherein: the cam mechanism includes a first cam part (121) having the inclined face or the inclined groove (121a and 121b) and a second cam part (136) configured to be slidable along the inclined face or the inclined groove, the pushing-down member is configured to move downward while rotating while the second cam part slides along a portion of the inclined face or the inclined groove which is inclined downward in the first direction along with turning of the operation member in the first direction and to move upward 
In regards to claim 17. Furusawa discloses The work tool as defined in claim 1, further comprising: a bearing member (115), wherein: the pushing-down member is inserted through the spindle and configured to reciprocally rotate around the driving axis together with the spindle when the tool accessory is driven in the oscillating manner, and the bearing member is disposed between the housing and the pushing-down member in a radial direction relative to the driving axis (see at least fig. 4 and paragraphs 59, and 84).
In regards to claim 18. Furusawa discloses The work tool as defined in claim 1, further comprising: a friction-reducing member (138) , wherein: the operation member is configured to rotate the pushing-down member around the driving axis relative to the spindle while being turned, the biasing member extends in the up-down direction and biases the spindle and the pushing-down member apart from each other in the up-down direction, and the friction-reducing member is disposed between an upper end or lower end of the biasing member and the spindle or the pushing-down member (illustrated in at least fig. 4).
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the particular arrangement of the first sealing member disposed between the cylindrical part and the spindle as claimed. The prior art does not disclose or suggest a sealing member is this particular location or reasons to add a sealing member in this particular location when other sealing . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lucas E. A. Palmer/
Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731